Russell, C. J.
1. The consideration of the promissory note which was the basis of the suit was expressed therein as being the purchase-price of stock in an incorporated company known as the Southern Finance Corporation, and, under the act of the General Assembly approved August 17, 1912 (Acts of 1912, p. 154, sec. 2), the maker of the note was let in to all the equities existing between himself and the original payee. There was, therefore, no material error in any of the rulings upon the admissibility of testimony to which exception is taken.
2. The act of 1912 which requires the consideration of promissory notes given for certain stocks to be expressed in the face of the contract was enacted for reasons of sound public policy which would be absolutely defeated were the maker of a contract, involving the purchase of such stock as was within the scope of the legislative enactment, permitted to waive the legal consequences of the statute. *6013. The verdict being supported by some evidence, the judgment of the trial judge, overruling the motion for new trial, will not be disturbed.
Decided January 20, 1915.
Complaint; from city court of Nashville—Judge Christian. April 13, 1914.
W. B. Smith, for plaintiff. W. D. Buie, for defendant.

Judgment affirmed.


Broyles, J., not presiding.